Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 1 of 6 PageID: 11



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

CHRISTOPHER J. HARRIS,              :
                                    :    CIV. NO. 20-9461 (RMB-AMD)
                  Plaintiff         :
                                    :
     v.                             :         OPINION
                                    :
SGT. MICHELLE PEER, et al.,         :
                                    :
                  Defendants        :

BUMB, DISTRICT JUDGE

     Plaintiff Christopher J. Harris, a prisoner incarcerated in

Burlington County Jail in Mount Holly, New Jersey, filed this civil

rights action pro se on July 27, 2020. (Compl., Dkt. No. 1.)

Plaintiff   has   submitted    an   application   which   establishes   his

financial eligibility to proceed without prepayment of the filing

fee under 28 U.S.C. § 1915(a) (“IFP application,” Dkt. No. 1), and

the Court grants the IFP application.

I.   SUA SPONTE DISMISSAL

     When a prisoner is permitted to proceed without prepayment of

the filing fee for a civil action against a government entity or

employee or based on prison conditions, 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b)(1), and 42 U.S.C. § 1997e(c)(1) require courts to review

the complaint and sua sponte dismiss any claims that are (1)

frivolous or malicious; (2) fail to state a claim on which relief
Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 2 of 6 PageID: 12



may be granted; or (3) seek monetary relief against a defendant

who is immune from such relief.

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at
                                     2
Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 3 of 6 PageID: 13



679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      For the purpose of screening the Complaint under 28 U.S.C.

§§ 1915, 1915A and 42 U.S.C. § 1997e, the Court accepts Plaintiff’s

allegations   as   true.    Plaintiff     asserts   jurisdiction    under   42

U.S.C. § 1983. On February 25, 2020, when Plaintiff was arrested

and housed in Burlington County Jail, Officer Kendricks informed

Sergeant Peer of Plaintiff’s arrival. Sergeant Peer had assaulted

Plaintiff   during   his    prior   incarceration     in   2016.   When   Peer

approached Plaintiff in the intake area at Burlington County Jail

on February 25, 2020, Peer began yelling at Plaintiff. Plaintiff

put his hands in the air. Peer tried to take Plaintiff to the

ground and when he did not fall, Kendricks punched Plaintiff. Once

Plaintiff was on the ground, instead of cuffing him, Peer and

Kendricks continued to punch him and spray him with mace. Plaintiff

did not act aggressively toward the officers. Plaintiff was then

dragged to medical. His eyesight is impaired as a result of the
                                      3
Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 4 of 6 PageID: 14



beating.   Sergeant   Peer   continues    to   threaten   Plaintiff.   The

defendants to the action are Sergeant Michelle Peer and Warden

Matthew Leith.

     B.    Section 1983

     42 U.S.C. § 1983 provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011). Plaintiff seeks damages and injunctive relief for

violation of his constitutional rights under 42 U.S.C. § 1983;

therefore, the Court construes Plaintiff’s damages claims against

the defendants in their individual capacities and his injunctive

relief claims against the defendants in their official capacities.




                                     4
Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 5 of 6 PageID: 15



     C.    Fourteenth Amendment

     Plaintiff’s    excessive    force   claim   against   Sergeant   Peer

arises under the Fourteenth Amendment; and it may proceed. See

Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (“the appropriate

standard for a pretrial detainee's excessive force claim is solely

an objective one.”) Plaintiff also seeks to hold Warden Matthew

Leith liable for the alleged excessive force used against him by

Sergeant Peer. Plaintiff alleges Warden Leith has done nothing in

response to Sergeant Peer’s recent assault on Plaintiff, nor did

Leith do anything in response to Peer’s prior assault on Plaintiff.

     Government officials are not vicariously liable under Section

1983 for the acts of their subordinates. Iqbal, 556 U.S. at 676.

Therefore, “a plaintiff must plead that each Government-official

defendant, through the official's own individual actions, has

violated the Constitution.” Id. The Third Circuit has recognized

           “two theories of supervisory liability,” one
           under which supervisors can be liable if they
           “established and maintained a policy, practice
           or   custom  which   directly   caused   [the]
           constitutional harm,” and another under which
           they can be liable if they “participated in
           violating plaintiff's rights, directed others
           to violate them, or, as the person[s] in
           charge, had knowledge of and acquiesced in
           [their] subordinates' violations.” A.M. ex
           rel. J.M.K. v. Luzerne Cnty. Juvenile Det.
           Ctr., 372 F.3d 572, 586 (3d Cir.2004) (second
           alteration in original).



                                     5
Case 1:20-cv-09461-RMB-AMD Document 2 Filed 12/29/20 Page 6 of 6 PageID: 16



Santiago v. Warminster Twp., 629 F.3d 121, 129 (3d Cir. 2010).

Plaintiff’s allegation that Warden Leith failed to respond to one

prior instance of alleged excessive force by Peer is insufficient

to establish that Warden Leith established a custom of permitting

excessive force to go unpunished, with deliberate indifference to

the risk of a constitutional violation by a subordinate. Cf. Beck

v. City of Pittsburgh, 89 F.3d 966, (3d Cir. 1997) (finding

multiple   similar   complaints,      within   a   narrow    period    of   time

sufficient   to    allege   supervisor     should    have     known    of   his

subordinate’s     propensity   for    violence     when     making    arrests).

Additionally, Warden Leith’s alleged failure to punish Sergeant

Peer for the February 25, 2020 assault is insufficient to establish

that Warden Leith had knowledge of and acquiesced in the assault

before it took place. The Court will dismiss the § 1983 claim

against Warden Leith without prejudice.

III. CONCLUSION

     The Court grants Plaintiff’s application to proceed in forma

pauperis under 28 U.S.C. § 1915, and the Complaint may proceed in

part and is dismissed in part.


DATE:   December 29, 2020
                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge



                                       6
